Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Amendment after Final Rejection, filed on February 10, 2021, has been made of record and entered.  With the entry of this amendment, claims 6, 7, 10, and 13 have been canceled; no new claims have been added.
Claims 1-3, 5, 9, 11, and 12 are presently pending in this application.

Election/Restrictions
Claims 11 and 12 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected “method of dehydrogenating a hydrocarbon using the dehydrogenation catalyst recited in Group I”, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 27, 2019.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicants’ Priority Document was filed on May 7, 2018.

Withdrawn Rejections
	The following rejections of record, stated in the previous Final Rejection, have been withdrawn in view of Applicants’ claim amendments and persuasive traversing arguments:
	a. The 35 U.S.C. 103 rejection of claims 1-3, 5-7, 9, and 10 as being unpatentable over Vogel et al. (U. S. Patent Publication No. 2009/0275792); and 
	b. The 35 U.S.C. 103 rejection of claim 6 as being unpatentable over  Vogel et al. (U. S. Patent Publication No. 2009/0275792) as applied to claim 1, and further in view of Choi et al. (U. S. Patent No. 8,993,474, Applicants’ submitted art).
	
Withdrawn Double Patenting Rejection
	The provisional nonstatutory double patenting rejection of claims 1-3, 5-7, 9, and 10 as being unpatentable over claims 1-3, 5, and 8 of copending Application No. 15/774,180 (reference application), stated in the previous Final Rejection, has been withdrawn in view of the Terminal Disclaimer filed by Applicants on February 18, 2021.

Rejoinder of Non-Elected Claims
Claims 1-3, 5, and 9 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11 and 12, 
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 4, 2019, is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Claims 1-3, 5, 9, 11, and 12 are now under consideration by the Examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an 
Authorization for this examiner’s amendment was given in an interview with E. Jonas Jarvholm on February 17, 2021.
The application has been amended as follows: 
a. In line 2 of claim 2, after the word “molar”, please insert the word –ratio--.
Claim 2 has been amended to include the inadvertently omitted word “ratio”; see Applicants’ claims as presented in the amendment filed on August 13, 2020.

Allowable Subject Matter
Claims 1-3, 5, 9, 11, and 12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As convincingly argued by Applicants, neither Vogel et al. nor Choi et al. teach or suggest the limitations of Applicants’ claims regarding the claimed catalyst, comprising platinum, tin, and an alkali metal supported an alumina having controlled pores, said catalyst having platinum and tin in the form of an alloy at a consistent platinum/tin molar ratio, present in an egg-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369.  The examiner can normally be reached on Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status 






/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        February 19, 2021